Citation Nr: 0017381	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for nonspecific 
hyperplastic lymphadenitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  


FINDING OF FACT

The veteran's service-connected lymphadenitis, to the extent 
it currently exists, is essentially asymptomatic.  


CONCLUSION OF LAW

A compensable evaluation for nonspecific hyperplastic 
lymphadenitis is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 7907 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a rating decision of September 1952, it was noted that the 
veteran had been hospitalized during service for observation 
of generalized adenopathy.  The veteran's condition was 
eventually diagnosed as chronic, nonsuppurative, nonvenereal, 
submental cervical, axillary, and inguinal lymphadenitis.  In 
January 1945, a number of the veteran's inguinal lymph glands 
were excised for histopathological study, resulting in a 
diagnosis of hyperplastic nonspecific lymphadenitis.  In June 
1952, the veteran received diagnoses of minimal active 
reinfection-type pulmonary tuberculosis of both upper lobes, 
and generalized lymphadenopathy, the etiology of which was 
undetermined.  However, nine days later, following 
observation during a period of hospitalization, pulmonary 
tuberculosis was "not found to exist."  The diagnosis noted 
at the time of hospital discharge was inactive adenopathy of 
unknown origin.  Accordingly, service connection was granted 
for nonspecific inactive hyperplastic lymphadenitis, assigned 
a noncompensable evaluation.  

During the course of Department of Veterans Affairs (VA) 
outpatient treatment in May 1997, the veteran was heard to 
complain of swelling in the glands of his arms, as well as 
occasional muscle "cramps" in the biceps of both arms, 
somewhat worse on the right than the left.  According to the 
veteran, these "cramps" were accompanied by weakness which 
resolved spontaneously.  On physical examination, the 
veteran's neck was supple, without lymphadenopathy or 
thyromegaly.  No pertinent diagnosis was noted.  

In May 1999, a VA medical examination was accomplished.  At 
the time of examination, it was noted that the veteran had 
"extensive medical records" which had been "carefully 
reviewed."  The veteran's past medical history was described 
as significant for a generic diagnosis of lymphadenitis in 
1944, based on a biopsy of an inguinal lymph node.  The 
veteran was reportedly affected by tuberculosis in the 
1950's, and he was currently affected by hypertension and 
peripheral vascular disease.  According to the veteran, he 
did not suffer from diabetes.  The veteran did not recall any 
imaging studies, including CT or MRI scans, of his head.  Nor 
did he recall having undergone surgery for pituitary adenoma, 
or having received any medical or surgical treatment for 
Cushing's disease.  

According to the veteran, the diagnosis of Cushing's disease 
had been established in 1944 on discharge from the military.  
The veteran denied any long or short-term weakness or 
fatigability in the past.  He did, however, comment that he 
was affected by weakness, especially in his legs, after a 
period of exercise.  Reportedly, when this occurred, he found 
it necessary to sit down, as a result of which the pain "went 
away."  The veteran did, however, deny the presence of 
weakness or fatigability of his proximal muscles.  In the 
opinion of the examiner, the etiology of the veteran's 
Cushing's syndrome was unclear.  The examiner's 
"understanding" was that the veteran had never been formally 
tested for Cushing's syndrome, and, as a result, it was 
difficult to address the issue of its etiology.  Regarding 
the treatment that the veteran had reportedly received for 
Cushing's syndrome, the examiner was unable to find any 
significant information.  Certainly, the veteran had 
undergone no surgery, and, based on a review of the medical 
records and information from the veteran, he had never 
received any medication for Cushing's disease.  

On physical examination, the veteran was well developed and 
well nourished, and in no acute distress.  He weighed 160 
pounds, with a temperature of 97.6 degrees, blood pressure of 
191/79, a regular pulse of 70, and a respiratory rate of 20.  
Examination of the veteran's head, eyes, ears, nose, and 
throat revealed bilateral arcus sinilis.  The veteran's 
pupils were responsive bilaterally to light and 
accommodation, and his external eye movements were intact.  
The veteran's neck was supple, with no evidence of 
thyromegaly, no jugular venous distention, and no bruits.  
His chest was clear to auscultation and percussion, and there 
were no rales, rhonchi, or wheezes.  The veteran's heart 
displayed a regular rate and rhythm, with no murmurs, and no 
rubs.  His abdomen was flat and soft, with no masses, 
tenderness, or hepatosplenomegaly, and good bowel sounds.  
Evaluation of the veteran's extremities showed some 
pigmentation, particularly on the left side.  The examiner 
commented that he was unable to feel the veteran's dorsalis 
pedis and tibialis posterior.  Neurological evaluation showed 
the veteran to be alert and well oriented, with no 
focalities.  Deep tendon reflexes were present bilaterally, 
and motor strength was +5 bilaterally, without any 
abnormality.

Regarding possible findings compatible with Cushing's 
syndrome, the examiner commented that the veteran's muscle 
strength was intact bilaterally, and that there was no 
weakness of the proximal muscles, and no vascular fragility.  
Nor was there evidence of either past or present "easy 
bruisability" of the veteran's skin.  From a gastrointestinal 
standpoint, the veteran had no abnormalities of the bowel, 
nor any symptoms of the upper gastrointestinal tract, and, in 
particular, no heartburn.  The veteran's blood pressure was, 
as previously noted, 191/79 and there were no abdominal 
striae.  Moreover, the veteran's abdomen was "perfectly 
flat."  

Concerning evidence of either weight gain or loss, it was 
noted that, when the veteran left the service, he weighed 129 
pounds.  He then developed tuberculosis in the 1950's, and 
apparently, his weight went down.  Reportedly, the veteran 
had been at his current weight of 158 to 160 pounds for many 
years.  There had been no fluctuations in the veteran's 
weight, and, in particular, no increase in weight at any time 
above the veteran's current weight of 160 pounds.  The 
veteran exhibited no "moon face," and there was no history of 
diabetes.  Based on various measurements of the veteran's 
blood sugar, it was the impression of the examiner that the 
veteran might have, at the very least, some glucose 
intolerance, though it was not exactly clear when that 
intolerance developed.  In any case, since 1944, the veteran 
had never been found to have diabetes.  

The only blood or urine tests relevant for the diagnosis of 
Cushing's disease found in the veteran's records were 
performed in March 1997 and May 1996.  Both of these tests 
yielded somewhat "low" values, but, given that the first 
test was performed at 8 p.m., and the second at 3:50 p.m., 
they might still be considered "normal."  In any case, these 
tests did not indicate evidence of hypersecretion of 
cortisone.  

The examiner further commented that other clinical tests, 
including a 24-hour urine hydroxy 17 and cortical steroids or 
cortisol had never been done.  Nor had a high and low dose 
dexamethasone suppression test been performed.  As noted 
previously, a CT or MRI of the veteran's brain had never been 
performed.  

As to the issue of osteoporosis, there was on record a 
radiographic study of the veteran's humerus showing diffuse 
osteopenia.  However, in a patient (such as the veteran) who 
was 79 years old, osteoporosis could be due to several 
different causes, and not necessarily Cushing's disease.  

In the opinion of the examiner, the veteran did not currently 
have Cushing's syndrome.  Nor, based on the records which 
were provided and reviewed, did the examiner think that the 
veteran was "ever affected by Cushing's syndrome."  He had 
never received proper treatment for Cushing's syndrome, nor 
did he have symptoms of Cushing's syndrome either currently, 
or in the past.  Most of the manifestations of Cushing's 
syndrome had not been present either currently, or in the 
past.  Accordingly, in the opinion of the examiner, the 
"disease" was not active at present, and, based on a review 
of the veteran's records, he was not convinced that the 
veteran "ever" was affected by Cushing's syndrome.  

Analysis

Regarding the issue of an increased rating for the veteran's 
service-connected lymphadenitis, the Board of Veterans' 
Appeals (Board) notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the rating is at issue, the 
present level of disability is of primary concern.  Though a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994). 

In the present case, at the time of the initial grant of 
service connection for nonspecific hyperplastic lymphadenitis 
in September 1952, it was determined that the veteran was 
suffering from an inactive adenopathy of unknown origin.  

While in May 1997, the veteran was heard to complain of 
swelling and/or "cramps" in the muscles of both arms, 
physical examination conducted at that time showed no 
evidence of either lymphadenopathy or thyromegaly.  Moreover, 
following a recent examination and "careful review" of the 
veteran's extensive medical records in May 1999, it was 
eventually determined that the veteran had never, in fact, 
had Cushing's disease.  Of some significance is the fact 
that, at the time of that examination, the veteran's muscle 
strength was intact bilaterally, with no weakness of the 
proximal muscles, no vascular fragility, and no "easy 
bruisability."  Moreover, the veteran showed no evidence of 
the "moon face" characteristic of Cushing's syndrome.  There 
was no history of diabetes, or of any sudden weight gain.  
The veteran's abdomen was described as "perfectly flat," and 
there were no abdominal striae.  

The Board notes that, in order to warrant an increased (which 
is to say, compensable) evaluation for lymphadenitis (rated 
by analogy to Cushing's syndrome), there must be demonstrated 
the presence of striae, obesity, "moon face," glucose 
intolerance, and vascular fragility.  With recovery or 
control, evaluation is to be based on residuals of adrenal 
insufficiency or cardiovascular, psychiatric, skin, or 
skeletal complications under the appropriate diagnostic code.  
38 C.F.R. Part 4, Code 7907 (West 1991 & Supp. 1999).  
However, as previously noted, the veteran currently exhibits 
none of these clinical manifestations.  Indeed, based on the 
evidence of record, it would appear that the veteran may not, 
in fact, have suffered from complications of his 
service-connected lymphadenitis for well in excess of 40 
years.  Under such circumstances, a compensable evaluation 
for nonspecific hyperplastic lymphadenitis is not warranted.  


ORDER

An increased (compensable) evaluation for nonspecific 
hyperplastic lymphadenitis is denied.  



		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

